DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NB: the computer readable storage medium in claim 22-28 excludes transitory signals according to paragraph 0029 of the filed specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 22-24, 29-31, and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2006/0161746 A1) published on Jul. 20, 2006, in view of Sharma et al. (US 2009/0259817 A1) published on Oct. 15, 2009.

Claim 22, Wong teaches: A computer program product for archiving data sets in a volume in a primary storage in a secondary storage, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause operations, the operations comprising: 
creating a volume image in the secondary storage comprising a copy of the volume in the primary storage including metadata for data sets in the volume by performing an image level copy operation that copies data at a track or block level (par.0032, replicating namespace containing the data to be migrated from source file server to destination file server and replicating the associated data. Par.0043, namespace replication copies directory metadata of the source file server separately from the data itself. See also Fig, 7 “710” migrated directory table).
 for consistent data sets in the volume image that are consistent with the data sets in the primary storage, creating inventory records indicating that the consistent data sets are archived in the secondary storage (par.0065, The migration module 220 marks 930 the current entry in the migrated file list as done, and enters 840 the source and destination file handles indicative of the locations on the source and destination file servers 120, 130 in the file handle migration table.  The migration module 220 can also change the state of objects in the file handle migration table from "mirrored" to "migrated" as shown in Table 5)
Wong does not explicitly teach: after creating the volume image in the secondary storage, for data sets in the volume, determining from the metadata for the data sets in the volume image whether the data sets in the volume image are consistent with the data sets in the primary storage.
On the other hand, Sharma teaches: after creating the volume image in the secondary storage, for data sets in the volume, determining from the metadata for the data sets in the volume image whether the data sets in the volume image are consistent with the data sets in the primary storage (par.0026, information in the mirror consistency data structure may be updated to indicate a consistency of data at the first region of the first and second mirror copies in response to determining a successful completion of the first write operation at the first region of the first volume, and a successful completion of the second write operation at the first region of the second volume. Par.0027, A mirror consistency check procedure is performed to determine whether data of the first mirror copy is consistent with data of the second mirror copy. According to one implementation, the mirror consistency check procedure may be implemented using the consistency information stored at the mirror consistency data structure). 


Claim 23, the combination of Wong and Sharma teaches the computer program product of claim 22. wherein the inventory records for the consistent data sets include at least one of captured metadata for the consistent data sets and indication of a secondary storage location in the secondary storage of the consistent data sets in the volume image (par.0014, the migration module updates a file migration table upon successful migration of an object. The migration module enters the location of the object on the source file server and on the destination file server. Par.0065, the migration module replaces the content of the source file with a stored file handle indicating the new location on the destination file server)

Claim 24, the combination of Wong and Sharma teaches the computer program product of claim 22. Wong further teaches: wherein the operations further comprise: updating a data set directory for the volume in the primary storage to indicate that the consistent data sets are archived and not in the primary storage (par.0014, the migration module updates a file migration table upon successful migration of an object. The migration module enters the location of the object on the source file server and on the destination file server. Par.0065, the migration module replaces the content of the source file with a stored file handle indicating the new location on the destination file server).

Claims 29 and 36 comprise limitation similar to claim 22 and therefore are rejected on the same rational.

Claims 30 and 37 comprise limitation similar to claim 23 and therefore are rejected on the same rational.

Claim 31 comprise limitation similar to claim 24 and therefore are rejected on the same rational.


Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2006/0161746 A1) published on Jul. 20, 2006, in view of Sharma et al. (US 2009/0259817 A1) published on Oct. 15, 2009, further in view of Yadav et al. (US 7,921,267 B1) published on Apr. 5, 2011.

Claim 25, the combination of Wong and Sharma teaches the computer program product of claim 22. Sharma teaches consistency check performed by comparing the first mirror copy with the second mirror copy (see par.0175) but Sharma does not explicitly teach: wherein the determining from the metadata for the data sets captured in the volume whether the data sets in the volume image are consistent comprises comparing the metadata for the data sets in the volume image with the metadata for the data sets in the volume in the primary storage. 
On the other hand, Yadav teaches: wherein the determining from the metadata for the data sets captured in the volume whether the data sets in the volume image are consistent comprises comparing the metadata for the data sets in the volume image with the metadata for the data sets in the volume in the primary storage (Col. 2 lines 63-67, determining whether the mirror is consistent with the original dataset by comparing a first set of metadata of the original dataset and a second set of metadata of the mirror).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the metadata comparison of Yadav to the data migration method of Wong to produce an expected result of determining consistency by comparing first and second metadata. The modification would be obvious because one of ordinary skill in the art would be motivated to determine consistency faster without comparing the actual data.

Claims 32 and 38 comprise limitation similar to claim 25 and therefore are rejected on the same rational.

 Claim 26, 33 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2006/0161746 A1) published on Jul. 20, 2006, in view of Sharma et al. (US 2009/0259817 A1) published on Oct. 15, 2009, further in view of Yadav et al. (US 7,921,267 B1) published on Apr. 5, 2011, further in view of Rangan et al. (US 2006/0013222 A1) published on Jan, 2006.

Claim 26, the combination of Wong and Sharma teaches the computer program product of claim 25. The combination does not explicitly teach: wherein a data set in the volume image is inconsistent if the data set in the volume image was updated while the volume image was being created or while the inventory record was being created.  
On the other hand, Rangan teaches: wherein a data set in the volume image is inconsistent if the data set in the volume image was updated while the volume image was being created or while the inventory record was being created (par.0168, copied data is inconsistent and unreliable because updates are made to files or databases during a backup operation).


Claims 33 and 39 comprise limitation similar to claim 26 and therefore are rejected on the same rational.


Claim 27, 34 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2006/0161746 A1) published on Jul. 20, 2006, in view of Sharma et al. (US 2009/0259817 A1) published on Oct. 15, 2009, further in view of Natanzon (US 8,060,714 B1) published on Nov. 15, 2011.


Claim 27, the combination of Wong and Sharma teaches the computer program product of claim 22. The combination does not explicitly teach: wherein the operations further comprise: obtaining a lock on the volume, wherein the volume image is obtained in response to obtaining the lock on the volume and wherein the lock on the volume does not prevent file level updated to a data set in the volume that would result in the data set having the file level update being inconsistent with the data set in the primary storage; and releasing the lock on the volume in response to creating the volume image, wherein the determining from the metadata for the data sets in the volume image whether the data 
On the other hand, Natanzon teaches: wherein the operations further comprise: obtaining a lock on the volume, wherein the volume image is obtained in response to obtaining the lock on the volume and wherein the lock on the volume does not prevent file level updated to a data set in the volume that would result in the data set having the file level update being inconsistent with the data set in the primary storage; and releasing the lock on the volume in response to creating the volume image, wherein the determining from the metadata for the data sets in the volume image whether the data sets in the volume image are consistent is performed in response to the releasing the lock on the volume (Col. 1 lines 53-60, quiescing the local volume, generate copy, unquiescing the local volume then determine dirty locations between a remote volume and the copy).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the volume quiescing of Natanzon to the data migration method of Wong to produce an expected result of locking the volume before generation the copy and determining consistency after releasing the lock. The modification would be obvious because one of ordinary skill in the art would be motivated to minimize down time while also preventing major changes to data while making the copy.

Claims 34 and 40 comprise limitation similar to claim 27 and therefore are rejected on the same rational.


Claim 28, 35 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2006/0161746 A1) published on Jul. 20, 2006, in view of Sharma et al. (US 2009/0259817 A1) .


Claim 28, the combination of Wong and Sharma teaches the computer program product of claim 22. The combination does not explicitly teach: wherein the operations further comprise: after creating the volume image in the secondary storage, for data sets in the volume, determining from the metadata for the data sets in the volume image whether the data sets satisfy a policy criteria, wherein the determining whether the data sets in the volume image are consistent is performed for the data sets having metadata indicating that the policy criteria is satisfied.
On the other hand, Ghatty teaches: wherein the operations further comprise: after creating the volume image in the secondary storage, for data sets in the volume, determining from the metadata for the data sets in the volume image whether the data sets satisfy a policy criteria, wherein the determining whether the data sets in the volume image are consistent is performed for the data sets having metadata indicating that the policy criteria is satisfied (par.0040, the backup assessor determine the selected backup image satisfies requirements of a retention policy or retention policy. The backup status may be determined by applying an error correction code to check if the file backed up is valid (valid=consistent)).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the retention policy of Ghatty to the data migration method of Wong to produce an expected result of determining from the metadata for the data sets in the volume image whether the data sets satisfy a policy criteria, wherein the determining whether the data sets in the volume image are consistent is performed for the data sets having metadata indicating that the policy 

Claims 35 and 41 comprise limitation similar to claim 28 and therefore are rejected on the same rational.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0099345. [0087] creating copy pair by selecting primary volume and a secondary volume. Carrying an initial copy from the primary volume to the secondary volume. [0090] synchronizing data between primary and secondary by copying difference data from the primary to the secondary.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/LAHCEN ENNAJI/Examiner, Art Unit 2156                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145